Luke, J.
A plea was filed, but was withdrawn by the attorney representing the defendant. Subsequently, judgment was regularly entered against the defendant. She sought to vacate the judgment for the reasons that she had a good defense to the suit, as to part payment of the claim, that before the withdrawal of the plea certain credits were agreed to, and that the case was not on the calendar of cases to be tried. The evidence was in conflict as to credits claimed, etc. The court denied and overruled the motion to set aside the judgment.
There was no abuse of discretion in overruling the motion to vacate the judgment. The defendant being represented by counsel, and her counsel having withdrawn her plea, there was no defense, and the judgment necessarily followed.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.